REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to lenticular displays and, in particular, to systems, methods, and devices for displaying different content to different users via a lenticular display.

Prior art for was found for the claims as follows:
Re. Claim 1,
Ström et al., (US 2016/0219268 A1) disclose the following limitations:
	A method (Ström: Abstract.) comprising: 
at a device including one or more processors, non-transitory memory, an image sensor and a (Ström: Claim 17; Fig. 4 & Para. [0053], [0054], [0137], [0155] disclose a multi-view display system 1 comprising processor 110 of controller 100, a non-transitory memory, positioning device 3, which can be an image sensor, and a multi-view display 2.): 
capture, using the image sensor (3), a first image (Ström: Fig. 11 & Paras. [0135]-[0138] disclose processor 110 of controller 100 using the positioning device 3 to capture a high resolution image.); 
determining, from the first image, a first horizontal angle (20) of a first user (5) at a first time with respect to (25) of a second user (6) at the first time with respect to (Ström: Fig. 4 & Para. [0056] disclose determining from the positioning information [i.e., first image] using positioning device 3, view angles [i.e., horizontal angles] define a first viewer cone 20 displaying the views 12, 14, 16 of the first multi-view media content 10 onto the first viewer 5 and view angles define a second viewer cone 25 displaying the views 11, 13, 15 of the first multi-view media content 10 or the second multi-view media content onto the second viewer 6. The views can occur at a first time or simultaneously.); 
displaying, via the (i.e., first media content) at the first horizontal angle of the first user (5) and second content (i.e., second media content), different than the first content, at the first horizontal angle of the second user (Ström: Fig. 4 & Para. [0056] disclose the multi-view display 2 displaying the first and second media content at the respective viewing cones 20, 25 [i.e., horizontal angles] corresponding to the first viewer 5 and the second viewer 6 respectively.);
determining a second horizontal angle (21) of the first user (5) at a second time, different than the first time, with respect to (2) and a second horizontal angle (23) of the second user (6) at the second time with respect to (Ström: Figs. 9a-b & Paras. [0120], [0123] disclose determining a third and fourth horizontal angle 21 and 23 of the viewers 5 and 6 respectively when the viewers moves from their current position to positions defined by horizontal angles 21 and 23. The movement of the viewers corresponds to a second time different than the first time.); and 
displaying, via the (2), the first content (i.e., first media content) at the second horizontal angle (21) of the first user (5) and the second content (i.e., second media content) at the second horizontal angle (23) of the second user (Ström: Figs. 9a-b & Para. [0123] disclose the multi-view display controller 100 controls the display of media content via multi-view display 2 so that each viewer 5, 6 always gets a view from his/her own viewer cone 20, 25 by using the determined horizontal angles or cones 21, 23 for each viewer 5, 6.).
Miles (US 2006/0268240 A1) discloses a lenticular display (Miles: Paras. [0026], [0032] disclose using dynamic lenticular lenses [i.e., a lenticular display] that can manipulate a cone-based multi-view display.).
Hibino et al., (US 2018/0224661 A1) is in the same field of endeavor and teaches a line perpendicular to the lenticular display (Hibino: Fig. 4 & Para. [0048] disclose visual line 5, which is a line perpendicular to the lenticular display.). 













Re. Claim 18,
Ström et al., (US 2016/0219268 A1) disclose the following limitations:
A device (Ström: Fig. 4 & Para. [0053] disclose a multi-view display system 1.) comprising: 
an image sensor (Ström: Fig. 4 & Para. [0137] disclose positioning device 3 can be an image sensor.); 
a (Ström: Fig. 4 & Para. [0053] disclose multi-view display 2.); and 
a non-transitory memory (Ström: Claim 17 & Para. [0054] disclose a non-transitory memory.); and 
one or more processors to (Ström: Fig. 4; Claim 17 & Para. [0155] disclose processor 110 of controller 100.): 
capture, using the image sensor (3), a first image (Ström: Fig. 11 & Paras. [0135]-[0138] disclose processor 110 of controller 100 using the positioning device 3 to capture a high resolution image.); 
determine, from the first image, a first horizontal angle (20) of a first user (5) at a first time with respect to (25) of a second user (6) at the first time with respect to (Ström: Fig. 4 & Para. [0056] disclose determining from the positioning information [i.e., first image] using positioning device 3, view angles [i.e., horizontal angles] define a first viewer cone 20 displaying the views 12, 14, 16 of the first multi-view media content 10 onto the first viewer 5 and view angles define a second viewer cone 25 displaying the views 11, 13, 15 of the first multi-view media content 10 or the second multi-view media content onto the second viewer 6. The views can occur at a first time or simultaneously.); 
display, via the (i.e., first media content) at the first horizontal angle of the first user (5) and second content (i.e., second media content), different than the first content, at the first horizontal angle of the second user (Ström: Fig. 4 & Para. [0056] disclose the multi-view display 2 displaying the first and second media content at the respective viewing cones 20, 25 [i.e., horizontal angles] corresponding to the first viewer 5 and the second viewer 6 respectively.);
determine a second horizontal angle (21) of the first user (5) at a second time, different than the first time, with respect to (2) and a second horizontal angle (23) of the second user (6) at the second time with respect to (Ström: Figs. 9a-b & Paras. [0120], [0123] disclose determining a third and fourth horizontal angle 21 and 23 of the viewers 5 and 6 respectively when the viewers moves from their current position to positions defined by horizontal angles 21 and 23. The movement of the viewers corresponds to a second time different than the first time.); and 
display, via the (2), the first content (i.e., first media content) at the second horizontal angle (21) of the first user (5) and the second content (i.e., second media content) at the second horizontal angle (23) of the second user (Ström: Figs. 9a-b & Para. [0123] disclose the multi-view display controller 100 controls the display of media content via multi-view display 2 so that each viewer 5, 6 always gets a view from his/her own viewer cone 20, 25 by using the determined horizontal angles or cones 21, 23 for each viewer 5, 6.).
Miles (US 2006/0268240 A1) discloses a lenticular display (Miles: Paras. [0026], [0032] disclose using dynamic lenticular lenses [i.e., a lenticular display] that can manipulate a cone-based multi-view display.).
Hibino et al., (US 2018/0224661 A1) is in the same field of endeavor and teaches a line perpendicular to the lenticular display (Hibino: Fig. 4 & Para. [0048] disclose visual line 5, which is a line perpendicular to the lenticular display.).

If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959). For example, The multi-view display system of Ström requires a multi-view display without the display including lenticular elements, whereas the claimed invention requires a lenticular display. Thus, the suggested combination of references would require a substantial reconstruction and redesign of the elements shown in Ström as well as a change in the basic principle under which the construction was designed to operate. MPEP § 2143.01.
Therefore, there is no reasoning to combine the applied references to arrive at the claimed invention.

Claim 20 recites analogous limitations to claim 1 & 18 above, and therefore includes the same reasoning as claims 1 & 18, wherein the combination of the prior art would change the principle of operation of the prior art invention being modified.
	 
Applicant uniquely claimed a distinct feature in the instant invention, which is not found in the prior art, either singularly or in combination. The feature is [Claim 1, 18, 20] “… determin[ing], from the first image, a first horizontal angle of a first user at a first time with respect to a line perpendicular to the lenticular display and a first horizontal angle of a second user at the first time with respect to the line perpendicular to the lenticular display … display[ing], via the lenticular display … determin[ing] …with respect to the line perpendicular to the lenticular display … at the second time with respect to the line perpendicular to the lenticular display … displaying, via the lenticular display[ing] …”. This feature is not found or suggested in the prior art.

Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/PEET DHILLON/Primary Examiner, Art Unit 2488
Date: 07-28-2021